Title: To James Madison from William Jarvis, 26 September 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 26 September 1805, Lisbon. “The first of the foregoing went by the ship Harriot, Captn Winslow Harlow, for Baltimore with the inclosures.
          “The press set on foot here has already subsided here to a certain extent without many Men being impressed.
          “A Report has been whispered about that the Emperor Napoleon has made a farther demand on this Government of Six Million of Crusados ie 3,000,000 dollars, whether in the shape of a loan or contribution it is not said, nor is it said what is the determination of this Government. In fact I have some doubts whether such a demand has been made, it not coming from a quarter deserving of much Credit.
          “It appears certain that the Camp of Boulogne is broken up & the troops are marching toward the Rhine & Italy, also several of the Regiments nea⟨r⟩; Paris. It was currently circulated here yesterday, that the Emperor Napoleon being satisfied of the hostile disposition of the Emperors of Russia & Germany was determined to anticipate a junction of their forces by an attack on the latter, in hopes of striking an effectual stroke before any assistance could be afforded by the Russians. This report I have every reason to suppose came from the French Ambassado⟨r⟩; Genl. Junot, & that it was circulated by his orders or consent.
          “I have heard nothing about my application relative to the ship Venus except that my letter was translated & sent to the Minister of Marine. The advice I mentioned in my last of the Rochfort Squadron being seen off Bell-Isle the 3rd. Instant, I presume is correct, as it is certain they have disappeared from off Cape Ortegal.”
        